DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 16/097,449 application filed 10/29/2018.  Examiner acknowledges the reply filed 08/19/2021.

Allowable Subject Matter
Claims 1, 2, 4, 7-14, 18, 22-28, 30 and 31 are allowed.
The closest prior art references are Cote et al (U.S. Pub. 2009/0264825 A1, hereinafter “Cote”), Thalmann et al (U.S. Pub. 2009/0216215 A1, hereinafter “Thalmann”), and Schraga (U.S. Pat. 8,303,545 B2, hereinafter “Schraga”).
Regarding claim 1, the closest prior art fails to disclose or render obvious the limitation that the septum is inserted into the central hub along a longitudinal septum axis extending substantially orthogonally from the patient side surface, the site arranged within the housing such that the needle can pass through the side aperture of the central hub and pass through the septum at an oblique angle relative to the longitudinal septum axis to enter the subcutaneous element at the oblique angle.
For instance, Cote discloses an insertion device comprising a housing 1110 (Fig. 79A) comprising a first end (i.e., the end farthest from the cannula 1806); a sleeve 1140 (Fig. 79A) slidably arranged at least partially in the housing (the translation of the sleeve in Figs. 80-81 illustrates the sliding movement);
a cylinder hub 1120 (Fig. 79A) at least partially arranged in the sleeve and the housing and comprising a shoulder portion 1228 (Fig. 79A) a body portion (i.e., the portion of the sleeve not comprising the shoulder portion) and an end portion (i.e., the 
a needle hub 1130 (Fig. 79A) slidably arranged in the cylinder hub and comprising a needle 1336 (Fig. 80A); and 
a site 1800 (Fig. 79A) comprising a patient-side surface, a central hub 1800, and a subcutaneous element 1806 (Fig. 79A), the site arranged within the housing such that the needle can pass through at least a portion of the site to enter the subcutaneous element at the angle (see Figs. 79-82 illustrating the needle passing through at least a portion of the site to enter the cannula 1806), and a septum 150 inserted into the central hub along a septum axis extending substantially orthogonally from the patient side surface.
However, Cote does not appear to disclose the subcutaneous element coupled to the site at an angle greater than 0 degrees and less than 90 degrees with respect to the patient-side surface, and as per claim 2, about 20 to about 50 degrees, such that the needle passes through a portion of the site and pass through the septum at an oblique angle relative to the longitudinal septum axis to enter the subcutaneous element at the oblique angle.
Thalmann discloses an insertion device comprising a site comprising a hub 2 (Fig. 17) with a patient side surface 18 (Fig. 17) and a subcutaneous element 5 (Fig. 17), the subcutaneous element coupled to the site at an angle (alpha; Fig. 17) that may either be 90 degrees (i.e., inserting the subcutaneous element vertically as in Figs. 1-5) or alternatively, greater than 0 degrees and less than 90 degrees with respect to a 
However, neither Cote nor Thalmann disclose that the location is a side aperture formed in the central hub so that the needle can pass through the side aperture of the central hub and pass through the septum at an oblique angle relative to the longitudinal septum axis to enter the subcutaneous element at the oblique angle.
Schraga discloses an insertion device having a site 10 (Fig. 9) comprising a patient-side interface, a central hub 70 (Fig. 8) having a side aperture through which a needle can be inserted (as illustrated in Fig. 11), and a subcutaneous element 30 (Fig. 11) coupled to the site. The site also comprises a septum 50 having a longitudinal axis positioned orthogonally to the patient side surface. A needle of a syringe “S” is then allowed to pass through both the central hub 70 and the septum 50 at an oblique angle relative to the longitudinal axis of the septum. 
However, in this embodiment, the subcutaneous element 30 is not arranged at an angle between 0 and 90 degrees with respect to the patient side surface as claimed—rather, the subcutaneous element 30 is arranged at a 90-degree angle with respect to the patient side surface. In this embodiment, the needle of the syringe “S” is not intended to enter into the subcutaneous element 30 as required by the claimed invention, because the purpose of the side aperture in the hub 70 and septum 40 is to allow a syringe “S” to inject fluid along the side-angled direction through the 
Schraga also discloses an embodiment (shown in Fig. 15) in which the subcutaneous element 30 is, in fact, coupled to the site an angle between 0 and 90 degrees with respect to the patient side surface. However, in the embodiment of Fig. 15 the septum does not have a longitudinal axis that extends orthogonally from the patient surface. The entire septum is angled, such that the needle is not intended to pass through the septum at an oblique angle relative to the longitudinal axis of the septum, as required in the claimed invention.
Further, it does not appear that a skilled artisan would have found it obvious to combine the embodiments in Figs. 11 and 15 to arrive at the claimed invention. This is because the orientation of the septum in Fig. 15 would obviate any need for a side aperture to be arranged in either the central hub 70 or the septum 50. Indeed, if a side aperture were arranged in the central hub or septum in the embodiment in Fig. 15 such that the needle were inserted at an oblique angle relative to the longitudinal axis of the septum, the needle would also be misaligned with the subcutaneous element. Further, as noted above, the embodiment in Fig. 11 does not appear to allow a needle to be inserted into the subcutaneous element 30, but rather, simply allows a needle to be inserted into the septum 50 so that fluid may be inserted into the subcutaneous element 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
09/01/2021